DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
 Applicant’s arguments, see pg. 7-8, filed 6/11/2021, with respect to 35 U.S.C. §112(b) rejection of claims 1-20 have been fully considered and are persuasive.  The 35 U.S.C. §112(b) rejection of claims 1-20 has been withdrawn. 
The Examiner notes that Applicant argues that an “individualized user function” would not read on a macro.  However ¶0059-61 of Applicants specification describes performing steps based on certain conditions which the Examiner contends would read on a macro.
Applicant's arguments filed 6/11/2021 with regard to the 35 U.S.C. §103 rejection of claims 1-20 have been fully considered but they are not persuasive.
Applicants specification describes the “individual function” may perform tasks (find fuel station) based on detected conditions (i.e. low fuel).  The “individualized user function is outside the software functional scope of the infotainment system prior to being added” has been interpreted to mean a function that the vehicle system is capable of doing (i.e. finding a gas station), but would not necessarily perform unless other conditions are met (i.e. the fuel is low) or combining functions the system is already capable of performing (i.e. only showing results of gas stations that have diesel, or a certain brand, when searching for gas).
Nikovski teaches that the infotainment system is altered based on what the system predicts the user will be performing (Fig 1 and #140-142).  Specifically Nikovski would provide a function to direct the vehicle to a refueling station when the fuel tank is below a certain level (see at least Fig 1 and #140-142).  Additionally when read as a whole the level of fuel at which the refueling function is displayed would be determined using machine learning.
Therefore Nikovski is providing a function that would not be provided normally by the infotainment system and thus is “reconfiguring the software functional scope of the infotainment system of the vehicle” 

Claim Objections
Claim 16 objected to because of the following informalities:  The language “a primitive human-machine-interface function selected based upon of the intention of the user” (emphasis added), is not grammatically correct.  It appears the “of” should have been deleted and has been interpreted as such.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10, and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of US 2015/0088422 (Nikovski et al) in view of US 9378467 (Chaiyochlarb et al.).
With respect to claims 1
Nikovski teaches: A method for adding at least one individualized user function to a software functional scope of an infotainment system (see at least ¶0028, ¶0031, and ¶0033; Discussing displaying a function/action that the user is expected to perform next)  in a vehicle having at least one user interface (see at least Fig 1; #101-104; and ¶0013), the at least one individualized user function being outside the software functional scope prior to being added to the infotainment system (see at least ¶0026-33 Discussing determining what function/action the user is likely to perform next based on certain variables.  The Examiner notes that when read in light of the specification this language would read on a system that learns when a user would like to perform a certain action and present the option to perform that action.  Specifically ¶0046-52 discuss routing a vehicle to a fuel station when the fuel level is below a certain level) the method comprising: 
recording data (#101-104) which is input or output to respective functions assigned to the at least one user interface (see at least Fig 1; #101-110 and #151; and ¶0020-22; Discussing storing data/state information that includes user input.);
outputting the recorded data (#101-104) to a module based on an occurrence of a state of the vehicle (see at least Fig 1; #110-121; and ¶0022; Discussing inputting feature vectors into a predictive model.);
determining at least one intention of a user (#130 and #131) of the vehicle on the basis of the data output to the module (see at least Fig 1; #130-160; and ¶0023; Discussing predicting an action.); 
selecting or generating the at least one individualized user function (#140-142) based upon the at least one intention of the user (see at least Fig 1; #140-142; and ¶0024; Discussing that the functions displayed are based on the user intention.); and
 reconfiguring the software functional scope of the infotainment system of the vehicle (see at least Fig 1; #140-142; and ¶0011-13; Discussing altering the functions displayed on the device.) according to the at least one intention of the user (see at least Fig 1; #140-142; and ¶0024; Discussing that the functions displayed are based on the user intention.) by reconfiguring the infotainment system to enable performance of the at least one individualized user function (see at least Fig 1; #140-142; and ¶0011-13; Discussing altering the functions displayed on the device.)
Since Nikovski is directed towards displaying the function that the vehicle predicts the user is likely trying to perform (see Nikovski Abstract) does not specifically teach:
outputting the recorded data to a server; and 
However Chaiyochlarb teaches
outputting the recorded data to a server (see at least Fig 1 and 6; #215 and #245; and col 5 lines 5-15; Discussing transferring the telemetry data to a server for analysis.).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was field to modify the teachings of Nikovski by outputting the recorded data to a server as taught by Chaiyochlarb because doing so would be a matter of design choice which would allow the processing to be done remotely (see at least Chaiyochlarb col. 4 lines 5-31; Discussing that performing the personalization remotely or locally would be a matter of design choice.).  Thus reducing the processing capabilities required by the vehicle.  
With respect to claim 2
Nikovski teaches:
wherein a target functional scope is determined in accordance with the at least one intention of the user (see at least Fig 1; #110-160; and ¶0022-25, ¶0028, and ¶0031) by way of an intention application which has a communicative connection both to the at least one user interface and to the server (see at least Fig 1; #110-160; and ¶0022-25; Also see rejection above regarding the use of the server.) wherein the at least one individualized user function is selected or generated to match the target functional scope (see at least Fig 1; #110-160; and ¶0022-25, ¶0028, and ¶0031).
With respect to claim 3
Nikovski teaches:
which the intention application is executed on a computer which is included in the vehicle or on the server (see at least Fig 1; #110-160; and ¶0022-25).
With respect to claim 4
Nikovski teaches:
wherein the at least one intention of the user is determined by virtue of a fact that a series of inputs (#101-104) which are made by the user of the vehicle (see at least ¶0026-31) is determined in the data output to the server and is compared with a predefined list of sequences of inputs which are assigned to respective intentions (see at least Fig 1; #110-160; and ¶0025-30).
With respect to claim 5
Nikovski teaches:
wherein the at least one intention of the user is determined by way of a machine learner (#120-160) which assigns a respective sequence of inputs made by the user of the vehicle (¶0026), the sequence having been determined from the data transferred to the server, to a predefined intention class (see at least Fig 1; #151-160; ¶0016 and ¶0025-30).
With respect to claim 6
Nikovski teaches:
wherein the machine learner is at least one of a neural network, a support vector machine, and a k-nearest neighbor method (see at least Fig 1; #120, #121, and #150-160; ¶0022-23).
With respect to claim 7
Nikovski teaches:
wherein the at least one individualized user function is generated by:
determining a target functional scope of the at least one individualized user function based on the intention of the user  (see at least Fig 1; #120-121; ¶0026, ¶0029, ¶0031, ¶0038 and ¶0044; Discussing determining a function (vector y) based on the intention of the user.),
 selecting a primitive function that corresponds to a portion of the target function scope (see at least Fig 1 #130-160; ¶0026, ¶0031-33, ¶0036-37, and ¶0044; Discussing that the output y is a vector and therefore would comprise yP.  In other words the system is determines that a certain inputs (vector x) correspond to outputs (vector y).), 
selecting at least one further function that covers a remaining portion of the target functional scope (see at least Fig 1 #130-160; ¶0026, ¶0031-33, ¶0036-37, and ¶0044; When creating a vector y that consist of y1...yP, the individual elements would need to be combined to create vector y.), and;
combining the primitive function (i.e. y1) with the at least one further function (i.e. y2) to generate at least one individualized user function (see at least Fig 1 #130-160; ¶0031-33, ¶0036-37, and ¶0044), and 
wherein the method further comprises transmitting the at least one individualized user function to the vehicle (see at least Fig 1 #130-160; ¶0031-33, ¶0036-37, and ¶0044; Also see above regarding transmitting to the vehicle), and
wherein reconfiguring the infotainment system comprises updating a software application of the infotainment system to add the at least one individualized user function (see at least Fig 1; #140-142; and ¶0042-44; Discussing displaying the function that the system predicts the user would want to perform next.)
With respect to claim 8
Nikovski teaches:
outputting the recorded data to a module and correlated with the respective stat of the vehicle (see at least Fig 1; #110-121; and ¶0022; Discussing inputting feature vectors into a predictive model.).
Nikovski does not specifically teach:
outputting the recorded data to a server;
However Chaiyochlarb teaches
outputting the recorded data to a server (see at least Fig 1 and 6; #215 and #245; and col 5 lines 5-15; Discussing transferring the telemetry data to a server for analysis.).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was field to modify the teachings of Nikovski by outputting the recorded data to a server as taught by Chaiyochlarb because doing so would be a matter of design choice which would allow the processing to be done remotely (see at least Chaiyochlarb col. 4 lines 5-31; Discussing that performing the personalization remotely or locally would be a matter of design choice.).  Thus reducing the processing capabilities required by the vehicle.
With respect to claim 9
Nikovski teaches:
wherein the at least one user function is selected and/or generated in such a way that the at least one intention of the user is satisfied (see at least Fig 1; #141 and #142; and ¶0042-44).
With respect to claim 10
Nikovski teaches:
in which the at least one user interface is a user interface from the following list of user interfaces: a media control device, a communication control device, a vehicle control device, or a navigation control device (see at least Fig 1; #101-104, #141, and #142; and ¶0020).
 With respect to claim 12
Nikovski does not specifically teach:
wherein the at least one individualized user function is stored in a database and made available for transfer to other vehicles.
However Chaiyochlarb teaches:
wherein the at least one individualized user function is stored in a database and made available for transfer to other vehicles (see at least Fig 21; #2105-2125; and col. 11 lines 8-30).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Nikovski by having the at least one user function is stored in a database and made available for transfer to other vehicles as taught by Chaiyochlarb, because doing so would allow the system to automatically adapt a new device to the user (see at least Chaiyochlarb Fig 21; #2105-2125; and col. 11 lines 8-30).  Thus making the system more user friendly
With respect to claim 13
Nikovski teaches: A control system for a vehicle, the control system (see at least Fig 1; #101-104; and ¶0013), comprising: 
a controller (see at least Fig 1 and ¶0020), wherein the controller is configured to:
record data which is input or output by respective functions (#101-104) assigned to at least one user interface of an infotainment system of the vehicle (see at least Fig 1; #101-110 and #151; and ¶0020-22; Discussing storing data state information.);
output the recorded data to a module as a function of a predefined state of the vehicle (see at least Fig 1; #110-121; and ¶0022; Discussing inputting feature vectors into a predictive model.);
wherein the module is configured to determine, on the basis of the data transferred to the module (#101-121), at least one pattern in interaction points of a user of the vehicle (see at least Fig 1; #110-121; vector x; and ¶0022-26) with the vehicle and to transmit the at least one pattern to an intention application (see at least Fig 1; #110-160; and ¶0016 and ¶0022-26),
wherein the intention application (#160) is configured to determine at least one intention of the user on the basis of the at least one pattern (see at least Fig 1; #110-160; and ¶0022-25), to request at least one user function which is selected or generated on the basis of the at least one intention of the user from a database (see at least Fig 1; #150-160; and ¶0022-23), and 
wherein the controller is also configured to add the at least one user function to a software functional scope of the infotainment system by reconfiguring the software functional scope of the infotainment system of the vehicle (see at least Fig 1; #140-142; and ¶0011-13; Discussing altering the functions displayed on the device.) according to the at least one intention of the user (see at least Fig 1; #140-142; and ¶0024; Discussing that the functions displayed are based on the user intention.) by reconfiguring the infotainment system to enable performance of the at least one individualized user function (see at least Fig 1; #140-142; and ¶0011-13; Discussing altering the functions displayed on the device.), and
wherein the at leas one individualized user function is outside the software functional scope of the infotainment system prior to being added (see at least ¶0026-33 Discussing determining what function/action the user is likely to perform next based on certain variables.  The Examiner notes that when read in light of the specification this language would read on a system that learns when a user would like to perform a certain action and present the option to perform that action.  Specifically ¶0046-52 discuss routing a vehicle to a fuel station when the fuel level is below a certain level).
Nikovski does not specifically teach:
outputting the recorded data to a server; and 
However Chaiyochlarb teaches
outputting the recorded data to a server (see at least Fig 1 and 6; #215 and #245; and col 5 lines 5-15; Discussing transferring the telemetry data to a server for analysis.).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was field to modify the teachings of Nikovski by outputting the recorded data to a server as taught by Chaiyochlarb because doing so would be a matter of design choice which would allow the processing to be done remotely (see at least Chaiyochlarb col. 4 lines 5-31; Discussing that performing the personalization remotely or locally would be a matter of design choice.).  Thus reducing the processing capabilities required by the vehicle.  
With respect to claim 14
Nikovski teaches:
wherein the at least one individualized user function is a software application new to the infotainment system (see at least Fig 1; #140-142; and ¶0024 and ¶0043-44; Discussing changing the user interface based on the next predicted user action.).
With respect to claim 15
Nikovski teaches:
wherein the software functional scope of infotainment system of the vehicle comprises human-machine-interface application elements  associated with the infotainment system (see at least Fig 1; #140-142; and ¶0024 and ¶0043-44; Discussing the use of a display.) and the at least one individualized user function is a new human-machine interface application element associated with the infotainment system (see at least Fig 1; #140-142; and ¶0013, ¶0024, and ¶0043-44; Discussing changing the display so that the function that the vehicle believes the user is going to perform is displayed.).
With respect to claim 16
Nikovski teaches:
wherein the at least one intention of the user is determined by way of a machine learner (#150-160) which assigns a respective sequence of inputs made by the user of the vehicle (i.e. vector x), the sequence having been determined from the data output to the server, to a predefined intention class (see at least Fig 1; #151-160; ¶0016 and ¶0025-30; See above regarding the user of a server), and wherein the at least one individualized user function is generated by combining a primitive human-machine-interface function selected based upon of the intention of the user (see at least Fig 1; #151-160; ¶0016 and ¶0025-30), with at least one further human-machine- interface function (see at least Fig 1; #151-160; ¶0016 and ¶0025-33; Discussing that multiple inputs may be used to determine the desired function and that activating certain functions will cause other functions to be displayed.)
With respect to claim 17
Nikovski teaches:
the method comprising the generating of the at least one individualized user function based upon the at least one intention of the user, which comprises determining a target function scope corresponding to the at least one intention of the user (see at least Fig 1; #141 and #142; and ¶0042-44), and selecting a primitive function that covers the target function scope corresponding to the at least one intention of the user (see at least Fig 1; #141 and #142; and ¶0042-44).
With respect to claim 18
Nikovski teaches:
wherein the at least one individualized user function is formed from the primitive (see at least Fig 1; #141 and #142; and ¶0042-44).
With respect to claim 19
Nikovski teaches:
in response to the determining that the primitive function does not completely cover the target function scope corresponding to the at least one intention of the user (see at least Fig 1; #140-142; and ¶0013, ¶0024, and ¶0043-44), determining one or more further functions that cover the uncovered part of the target function scope corresponding to the at least one intention of the user (see at least Fig 1; #140-142; and ¶0013, ¶0024, and ¶0043-44; Discussing changing the display so that the function that the vehicle believes the user is going to perform next, based on previous function, is displayed.).
With respect to claim 20
Nikovski teaches
the method further comprising combining the primitive function (i.e. y1) and the one or more further functions (i.e. y2) to form the at least one individualized user function (see at least Fig 1; #130-160; and ¶0033, ¶0036-37, and ¶0044).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0088422 (Nikovski et al), and US 9378467 (Chaiyochlarb et al.), as applied to claim 1 above, and further in view of WO 2015/131341 (Wang et al.).
With respect to claim 11
The combination of Nikovski and Chaiyochlarb does not specifically teach:
wherein data from a multiplicity of user interfaces is output to the server, and wherein the server evaluates the data of the multiplicity of user interfaces in a predefined prioritization in order to determine the at least one intention of the user.
However Wang teaches:
wherein data from a multiplicity of user interfaces is output to the server, and wherein the server evaluates the data of the multiplicity of user interfaces in a predefined prioritization in order to determine the at least one intention of the user (see at least Fig 1; #110, #130, and #140; ¶0023 and ¶0043-45; Discussing using multiple interfaces.  Also see rejection to claim 1 regarding the use of a server.).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the combination of Nikovski and Chaiyochlarb by using data from a multiplicity of user interfaces is output to the server, and wherein the server evaluates the data of the multiplicity of user interfaces in a predefined prioritization in order to determine the at least one intention of the user as taught by Wang, because doing so would allow the system personalize different user interfaces (see Wang Fig 1 and ¶0042-45).  Thus making the system more user friendly.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F WHALEN whose telephone number is (571)270-7747. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on (571) 270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL F. WHALEN
Examiner
Art Unit 3661



/M.F.W./Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661